The oral argument in this cause was heard en banc by three members of the Court and by Circuit Judge Campbell who sat as a member of this Court in the place of Mr Justice BROWN, disqualified.
The opinion was prepared by Judge Campbell and concurred in by three Justices of the Court, making, with Judge Campbell who sat in the place of Mr. Justice BROWN, a majority of the Court.
Two of the Justices of the Court did not participate in the consideration of the opinion when filed because of the press of other matters then being considered by them incident to the recess adjournment the day the opinion was filed. The procedure in filing the opinion in the cause accords with the requirements of the Constitution and the statutes on the subject. See Secs. 4 and 6, Art. V, Constitution; Sec. 2959, Rev. Gen. Statutes, Chapter 12323, Acts of 1927.
The Court did not overlook any of the matters stated in the petition for rehearing. The judgment rendered here is in accordance with the law applicable to the matters set forth in the transcript of the record.
Rehearing denied.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM AND BUFORD, J. J., concur. *Page 571